Citation Nr: 0819344	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant is a former service member who had service in 
the Reserve.  She had basic active duty for training 
(ACDUTRA) in the Army Reserve from July 1991 to December 
1991.  She had subsequent service in the Army Reserve and Air 
Force Reserve. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO rating decision which denied 
service connection for a neurological disorder.  In December 
2003, the Board remanded for further development. 


FINDING OF FACT

A neurological disorder did not have its onset in and is not 
otherwise related to the appellant's period of ACDUTRA. 


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by 
the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 
1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.304, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2001, February 2004, 
August 2005, and May 2007, the RO satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.  In March 2007, the RO also notified 
the appellant of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist have been met.

Analysis

The former service member alleges that she experienced a 
progressively deteriorating neurological condition while she 
was in service.  She has also claimed that such condition may 
have been caused by an adverse reaction to a hepatitis B 
immunization in service.

Applicable law provides that service connection will be 
granted if it is shown that an appellant has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of 
soundness) is not available in this appeal.

The available service personnel records indicate that the 
appellant had basic active duty for training in the Army 
Reserve from July 1991 to December 1991.  She continued as a 
member of the Army Reserve, until becoming a member of the 
Air Force Reserve from September 1993 to September 1999.  
While a reservist she had the usual periods of inactive duty 
training (typically once a month weekend drill).  No periods 
of "active service" for VA purposes are shown. Pursuant to 
the Board's December 2003 remand, further development as to 
the appellant's service was ordered.  In July 2004, the 
service department determined that the appellant had no 
active duty and performed only ACDUTRA.

As such, service connection for the claimed neurological 
disorder is only permitted if it was incurred or aggravated 
during ACDUTRA.  Service connection under INACDUTRA service 
is inapplicable as the appellant seeks benefits for a disease 
and not an injury during service.  See supra 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

The appellant currently has a neurological disorder as noted 
in numerous medical records. 

Service treatment records are silent as to any complaints or 
findings related to a neurological disorder, including the 
enlistment examination.  The appellant claims that she first 
manifested symptoms of a neuromuscular disease in 1992.  

There have been opinions rendered as to the etiology of the 
appellant's disability.  An April 2000 record from Vanderbilt 
University Hospital noted that the appellant had a history of 
a neurological syndrome since childhood.  A report by D. 
Jones, M.D., dated in August 2001 reflects that the etiology 
of the condition has never been established, though genetic, 
environmental, and infectious causes have been theorized in 
the past.  A March 2003 report from J.B. Bond, III, M.D. 
noted that the appellant had undiagnosed neurologic problems 
for which no cause had been identified despite an extensive 
work up. 

Based upon the evidence, the Board finds that service 
connection is not warranted. Service medical records are 
silent for any findings related to a neurological disorder 
and the appellant claims the initial onset of symptoms in 
1992, the year following service discharge from ACDUTRA.  
While there is a suggestion that the appellant exhibited 
symptoms of a neurological syndrome since childhood, there is 
no indication that such a disorder existed prior to service 
and certainty no evidence that it was aggravated in service.  
Additionally, as the appellant's active service was ACDUTRA, 
she is not entitled to presumptive service connection, 
including as for other organic diseases of the nervous 
system.  See 38 C.F.R. § 3.309, Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Furthermore, there is no opinion which links current 
disability to service.  The appellant has offered the theory 
that the disability is due to an immunization in service, but 
offered no competent evidence to support this theory.  The 
Board declines to obtain a medical nexus opinion with respect 
to the claim because there is no evidence of pertinent 
disability during ACDUTRA or competent evidence suggesting 
current disability is related to service.  Thus, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, relating a neurological disorder to ACDUTRA service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of her disorder.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has a neurological disorder that was 
incurred in or aggravated by ACDUTRA service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the appellant's neurological disorder is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neurological disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


